Exhibit 10.13

COMPENSATION TO OUTSIDE DIRECTORS

 

     2006    2005

Annual Retainer Fee:

   $ 25,000    $ 25,000

Annual Fee for Committee Chairmanships:

   $ 5,000    $ 5,000

Attendance Fee for Board Meetings (includes telephonic attendance):

   $ 2,500    $ 2,500

Attendance Fee by Committee Member at Committee Meeting (includes telephonic
attendance):

   $ 1,000    $ 1,000

All reasonable out-of-pocket travel expenses, which are incurred in connection
with Board and Committee meetings will be reimbursed. In addition, the Outside
Directors received $50,000 in stock grants in 2005 for prior service. The
Outside Directors will receive stock grants in the future.